         Case 1:19-cv-11524-FDS Document 40 Filed 08/05/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

_____________________________________
                                     )
GREEN VALLEY TRADING                 )
COMPANY,                             )
                                     )
      Plaintiff,                     )
                                     )              Civil Action No.
      v.                             )              19-11524-FDS
                                     )
OLAM AMERICAS, INC.,                 )
                                     )
      Defendant.                     )
_____________________________________)


    ORDER ON DEFENDANT’S MOTION TO CONFIRM ARBITRATION AWARD

SAYLOR, C.J.

       On June 1, 2021, an arbitration award was entered in this matter. The arbitrator awarded

defendant Olam Americas, Inc. the sum of $56,319.82 to be paid by plaintiff Green Valley

Trading Company. The arbitration agreement between the parties provides that “[j]udgment on

the award may be entered by any court having jurisdiction thereof.” (Dkt. No. 37-1 ¶ 8). On

July 20, 2021, defendant moved for confirmation of that award in this Court.

       The Federal Arbitration Act provides that “[n]otice of a motion to vacate, modify, or

correct an award must be served upon the adverse party or his attorney within three months after

the award is filed or delivered.” 9 U.S.C. § 12. Notice of any such motion in this matter must

therefore be served upon the adverse party or his attorney by September 1, 2021.

       Accordingly, defendant’s motion for confirmation of the arbitration award is GRANTED,

effective September 1, 2021. If any party moves to vacate, modify, or correct that award

between the date of this Order and September 1, 2021, the order confirming the award shall be
         Case 1:19-cv-11524-FDS Document 40 Filed 08/05/21 Page 2 of 2




suspended pending resolution of that motion and further court order.



So Ordered.


                                                    /s/ F. Dennis Saylor IV
                                                    F. Dennis Saylor IV
Dated: August 5, 2021                               Chief Judge, United States District Court




                                               2
